Case 2:19-cv-07232-PA-JPR Document 11 Filed 08/28/19 Page 1 of 2 Page ID #:48



 1   JOHN R. HABASHY, ESQ. (SBN 236708)
     TIFFANY N. BUDA, ESQ. (SBN 232679)
 2   LEXICON LAW PC
     633 W. Fifth St., 28th Floor
 3   Los Angeles, CA 90071
     Telephone: 213-233-5900
 4   Fax: 888-373-2107
     john@lexiconlaw.com
 5   tiffany@lexiconlaw.com
 6   Local Counsel for Plaintiff and the Proposed Class
 7   Ryan M. Kelly (pro hac vice to be admitted)
     (rkelly@andersonwanca.com)
 8   ANDERSON + WANCA
     3701 Algonquin Road, Suite 500
 9   Rolling Meadows, IL 60008
     Telephone: 847-368- 1500
10   Fax: 847-368-1501
11   Counsel for Plaintiff and the Proposed Class
12                         UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
15
     TERRY D. FABRICANT,                         Case No.: 2:19-cv-07232-PA-JPR
16
     individually and as the representative
17   of a class of similarly-situated persons,
                                                 PLAINTIFF’S NOTICE OF
18                                               VOLUNTARY DISMISSAL
                                Plaintiff,
19                v.
20                                               Judge: Percy Anderson
     TOP FLITE FINANCIAL, INC., a
21   Michigan corporation,                       Complaint Filed: August 20, 2019
22
                                Defendant.
23
24
25
26
27
28


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
Case 2:19-cv-07232-PA-JPR Document 11 Filed 08/28/19 Page 2 of 2 Page ID #:49



 1
 2
           Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(i), Plaintiff, TERRY D.
 3
 4   FABRICANT, through his undersigned attorneys, hereby dismisses this action

 5   without prejudice.
 6
 7   DATED: August 28, 2019
 8                                        LEXICON LAW PC
 9                                        By: /s/ John R. Habashy
10                                        John R. Habashy
11                                        Local Attorneys for Plaintiff
12
                                          ANDERSON + WANCA
13                                        Ryan M. Kelly (pro hac vice not yet filed)
14
                                          Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
